Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/477,958 filed 09/17/2021 to 09/07/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-7 are pending on the application.
Drawings
3.	The drawings were received on 09/17/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/07/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/17/2021.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the division application No. 16/666,967 should be updated; namely, it has matured into U.S. Patent No. 11,152,428.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7. 	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,152,425.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a method of forming a memory device including a two-dimensional array of spin- torque transfer MRAM cells, comprising: forming a layer stack comprising a first continuous electrically conductive layer, a continuous reference layer, a continuous nonmagnetic tunnel barrier layer, and a continuous free magnetization material layer over a substrate; forming first rail structures that laterally extend along a first horizontal direction and laterally spaced apart from each other by patterning a subset of layers within the layer stack, wherein each of the first rail structures comprises a vertical stack including, from bottom to top, a first electrically conductive line including a respective patterned portion of the first continuous electrically conductive layer, a reference layer including a respective patterned portion of the continuous reference layer, and a tunnel barrier layer including a patterned portion of the continuous nonmagnetic tunnel barrier layer; forming a two-dimensional array of pillar structures by patterning at least the continuous free magnetization material layer, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are parallel or antiparallel to the fixed magnetization direction of the reference layer; and forming second rail structures that laterally extend along a second horizontal direction that is different from the first horizontal direction and laterally spaced apart from each other, wherein each of the second rail structures comprises a second electrically conductive line that overlies the two-dimensional array of pillar structures and functional corresponding to claim limitation recited the U.S. Patent No. 11,152,425 such as a memory device including a two-dimensional array of spin-torque transfer MRAM cells, comprising: first rail structures that laterally extend along a first horizontal direction and laterally spaced apart from each other, wherein each of the first rail structures comprises a vertical stack including, from bottom to top, a first electrically conductive line, a reference layer having a fixed magnetization direction, and a tunnel barrier layer; second rail structures that laterally extend along a second horizontal direction that is different from the first horizontal direction and laterally spaced apart from each other, wherein each of the second rail structures comprises a second electrically conductive line that overlies the first rail structures; and a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are parallel or antiparallel to the fixed magnetization direction of the reference layer, wherein each of the first rail structures further comprises an antiferromagnetic layer or a synthetic antiferromagnetic structure including a vertical stack of a magnetic fixed layer, a coupling layer, and a respective one of the reference layers.  A memory device including a two-dimensional array of spin-torque transfer MRAM cells, comprising: first rail structures that laterally extend along a first horizontal direction and laterally spaced apart from each other, wherein each of the first rail structures comprises a vertical stack including, from bottom to top, a first electrically conductive line, a reference layer having a fixed magnetization direction, and a tunnel barrier layer; second rail structures that laterally extend along a second horizontal direction that is different from the first horizontal direction and laterally spaced apart from each other, wherein each of the second rail structures comprises a second electrically conductive line that overlies the first rail structures; a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are -4-U.S. Application No.: 16/666,967VIA EFS Attorney Docket No.: 3590-922 parallel or antiparallel to the fixed magnetization direction of the reference layer; a two-dimensional array of selectors located within the two-dimensional array of the pillar structures or within the second rail structures; and a feature comprising: (a) a first feature wherein the two-dimensional array of selectors is located within the two-dimensional array of the pillar structures as a two-dimensional array of discrete selectors; or (b) a second feature wherein the two-dimensional array of selectors is located within the second rail structures and comprises portions of selector material rails that extend along the second horizontal direction, and each of the selector material rails includes a respective column of selectors and contacts a respective underlying column of pillar structures within the two- dimensional array of pillar structures and A memory device including a two-dimensional array of spin-torque transfer MRAM cells, comprising: first rail structures that laterally extend along a first horizontal direction and laterally spaced apart from each other, wherein each of the first rail structures comprises a vertical stack including, from bottom to top, a first electrically conductive line, a reference layer having a fixed magnetization direction, and a tunnel barrier layer; second rail structures that laterally extend along a second horizontal direction that is different from the first horizontal direction and laterally spaced apart from each other, wherein each of the second rail structures comprises a second electrically conductive line that overlies the first rail structures; a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are parallel or antiparallel to the fixed magnetization direction of the reference layer; and at least one feature comprising: -5-U.S. Application No.: 16/666,967VIA EFS Attorney Docket No.: 3590-922 (a) a first feature wherein the two-dimensional array of pillar structures has a sidewall segment that not parallel to the first horizontal direction and is not parallel to the second horizontal direction; or (b) a second feature wherein each pillar structure within the two-dimensional array of pillar structures has a lateral extent along the second horizontal direction that is less than a width of a respective underlying one of the first rail structures along the second horizontal direction; or (c) a third feature wherein a pillar structure within the two-dimensional array of pillar structures has a sidewall segment that is parallel to the second horizontal direction and is laterally offset from sidewalls of a respective overlying one of the second rail structures along the first horizontal direction; or (d) a fourth feature wherein the pillar structures within the two-dimensional array of pillar structures have first sidewalls that are vertically coincident with sidewalls of the first rail structures.
However, the current claimed invention discloses a method of forming a memory device including a two dimensional array of spin torque transfer MRAM cell (claims 1-7) while the U.S. Patent No. 11,152,425 discloses a memory device including a two dimensional array of spin-torque transfer MRAM cells, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,152,425 can have the same result and apply the memory device for the purpose of reduces or eliminates electrical shorting across the tunnel barrier layer, involves only the free layer that is patterned into isolated bits, which permits tighter device pitch and less patterning of the device layers, which simplifies the device manufacturing process and reduces the depth and aspect ratio of the openings, which reduces or eliminates the sidewalls shunting and shorting.
                                             Allowable Subject Matter
8.	Claims 1-7 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al (US. 11,264,562) discloses a magnetic memory device include a first electrode, a second electrode and a layer stack located between the first and the second electrode.
Mayuzumi et al (US. 10,748,966) discloses a memory device includes a first/second conductive rails laterally extending along a first horizontal direction over a substrate and a rectangular array of first memory pillar structures overlying top surface of the first conductive rails.
Herner et al (US. 7,285,464) discloses a nonvolatile memory cell comprises a bottom conductor, a semiconductor pillar and a top conductor.


	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824